10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA,
Plaintiff, CASE NO. CR21-073 JLR
y, DETENTION ORDER
CODY SHIPLEY,
Defendant.

 

 

The Court has conducted a detention hearing under 18 U.S.C. § 3142(f), and concludes
there are no conditions which the defendant can meet which would reasonably assure the
defendant’s appearance as required or the safety of any other person and the community.

FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

Defendant is detained on another federal criminal matter and did not contest detention.

It is therefore ORDERED:

(1) Defendant shall be detained pending trial and committed to the custody of the
Attorney General for confinement in a correctional facility separate, to the extent practicable,
from persons awaiting or serving sentences, or being held in custody pending appeal;

(2) Defendant shall be afforded reasonable opportunity for private consultation with

counsel;

DETENTION ORDER - 1

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

(3) On order of a court of the United States or on request of an attorney for the
Government, the person in charge of the correctional facility in which Defendant is confined
shall deliver the defendant to a United States Marshal for the purpose of an appearance in
connection with a court proceeding; and

(4) The Clerk shall provide copies of this order to all counsel, the United States

Marshal, and to the United States Probation and Pretrial Services Officer.

167

BRIAN A. TSUCHIDA
United States Magistrate Judge

DATED this 6" day of May, 2021.

 

DETENTION ORDER - 2

 
